DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed May 3, 2021 concerning the previous prior art rejections under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive. However, after additional search and consideration, new/updated grounds of rejection are made in view of a newly discovered prior art reference. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-21, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0066838 A1 to DeCharms (hereinafter “DeCharms”) in view of US 2015/0088024 A1 to Sackellares et al. (hereinafter “Sackellares”).
	Regarding Claims 1, 12 and 13, DeCharms teaches:
A method of facilitating a mental process (see, e.g., Para. [0058]: “… achieve activation during training of one or more regions of interest … during a process of training … to be used by the second subject in performing training trials … in performing training trials for the activation of a brain region of interest in the second subject”), comprising: 
determining brainwave neural correlates associated with a mental process of a first subject (see, e.g., Para. [0058]: “calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”; also see Para. [0282]-[0289] (measurements of the brain can be taken with, e.g., EEG) ; 
digitally processing the brainwave neural correlates with at least one automated processor, to extract at least a modulated neural activity pattern (see, e.g., Para. [0058]: “computer executable logic … the software comprising: logic for calculating activation metrics for activity measured for one or more regions of interest in a first subject; logic for comparing a set of calculated activation metrics and selecting a subset of the activation metrics having a superior activation of the one or more regions of interest in that first subject … e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject …”); and 
subjecting a second subject to a stimulus having a modulation selectively dependent on at least the determined changes in the modulated brainwave frequency pattern (see, e.g., Para. [0058]: “what next stimulus to communicate to the second subject, b) what next behavior to instruct the second subject to perform, c) when the second subject is to be exposed to a next stimulus, d) when the second subject is to perform a next behavior, e) one or more activity metrics computed from the measured activity in the first subject, f) a spatial pattern computed from the measured activity in the first subject, g) a location of a region of interest computed from the measured activity of the first subject, h) performance targets that the second subject is to achieve computed from the measured activity in the first subject, i) a performance measure the second subject's success computed from the measured activity in the first subject; … In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials. In another variation, the information communicated to the second subject is a set of instructions and/or stimuli to be used by the second subject in performing training trials for the activation of a brain region of interest in the second subject.”).
DeCharms fails to further teach that the extracted pattern is a brainwave frequency pattern and determining changes in a time-frequency domain transformed representation of the pattern over time. Another reference, Sackellares, teaches a similar invention for brain function analysis (see title) and specifically teaches that a functional transform into both time and frequency domain, e.g. using wavelet transform, is informative and intuitive for such real data applications (see e.g. Paras. 91-93, 141, 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify DeCharms to transform collected EEG data into the time-frequency domain, e.g. using a wavelet transform, because it would allow additional useful data/patterns/statistics etc. to be collected from the sensed EEG data.

Regarding Claims 2 and 20, see the same portions of Para. [0058] referenced above in the rejection of claim 1; additionally, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument). 

Regarding Claims 3, 7, 18, 21,, in addition to Para. [0058] already discussed above, also see Paras. [0186] (variety of stimulus types including images, sounds, etc.), [0413] and [0534].

Regarding Claim 4, see the same portions of Para. [0058] discussed above; also see Para. [0187], [0198] (generally describing how the information is digitally coded) and 9800 in FIG. 5.

Regarding Claim 5, see Paras. [0286]-[0287] (continuous collection of data), Para. [0363]-[0364] (stimuli is tailored to the particular subject). Additionally, see FIGS. 15B, 16A-16B and Paras. [0145]-[0146].

Regarding Claims 6 and 17, see e.g. “EEG” in Para. [0282]. Additionally, the combination above in view of Sackellares addresses the wavelet transform.

Regarding Claims 9 and 19, see the portions of Para. [0058] discussed above; also see e.g. “guiding brain activity training” in Para. [0029]. DeCharms’ disclosure of modifying activity in regions of interest of the brain to be more similar to those found from a first 

Regarding Claims 10-11, see e.g. Paras. [0676] and [0680] (variety of skill learning can be enhanced, including playing an instrument).

Regarding Claim 14, see Para. [0187] (simultaneous multiple frequencies can be used). 

Regarding Claim 15, in addition to Para. [0058] already discussed above, see generally FIG. 1 and step 150. Additionally, the combination above in view of Sackellares addresses the wavelet transform.

Regarding Claim 16, see generally elements 110, 120, 125 and 130 in FIG. 1 (the collected data, e.g. EEG data, is clearly input into the processing system).

Regarding Claim 26, in addition to what has already been discussed above, see Paras. [0054], [0056], [0057] and [0060] (second subject may be the same as the first subject). Additionally, the combination above in view of Sackellares addresses the wavelet transform.

Regarding Claim 28, see Para. [0559].

s 9, 14, 19, 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeCharms in view of Sackellares in view of US Patent No. 5,356,368 to Monroe (hereinafter “Monroe”).
Regarding Claims 14, 22, 25 and 27, DeCharms in view of Sackellares teaches the apparatus of claim 13 as discussed above, including audio stimulation, and is considered to further teach claim 14 for the reasons discussed above, but fails to specifically teach a binaural sitmulator, acoustical patterns having a time-varying pattern corresponding to the dynamic neuronal activity patterns, wherein the dynamic neuronal activity patterns have a waveform corresponding to an acquired brainwave, and a plurality of frequency patterns of brainwave activity of a human while engaged in different aspects of the skill or task; and the stimulus comprises a sequence of phases respectively representing the plurality of frequency patterns. Another reference, Monroe, teaches a similar invention in which brainwave entrainment is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65) including binaural beats from a binaural stimulator (see, e.g., Col. 1 lines 51-65 and Col. 4 lines 21-66) at multiple simultaneous frequencies (see, e.g., Col. 1 lines 51-65 and Col. 2 lines 5-16 and Col. 2 lines 53-56) corresponding specifically to acquired EEG brainwave recordings (see same portions cited above) including sequences of different frequencies based on frequency patterns corresponding to different aspects of the skill/task (see Col. 4 line 67 through Col. 5 line 9; also see Col. 8 lines 60-63). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify DeCharms in view of Sackellares to include a binaural sitmulator, acoustical patterns having a time-varying 

Regarding Claims 9 and 19, DeCharms in view of Sackellares is considered to teach these claims as discussed in the § 103 rejections above. However, in the interest of being thorough, Monroe teaches a similar invention in which brainwave entrainment is achieved using particular frequencies of audio stimulation used specifically to e.g. induce and maintain a desired level of consciousness (see, e.g., the abstract and Col. 1 lines 42-65). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify DeCharms in view of Sackellares to produce brainwave entrainment using particular frequencies of audio stimulation, as taught by Monroe, because it would advantageously allow for inducing and maintaining a desired level of consciousness, e.g. while learning a skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sabesan et al. ‘747: see Paras. 44, 64;
Connor ‘496: see title, abstract;
Raut ‘386: see Paras. 11, 67; claim 5;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, June 29, 2021